Citation Nr: 0102710	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to March 
1959.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1999 rating 
decision from the Pittsburgh, Pennsylvania, Regional Office 
(RO), which denied service connection for a back disorder.  
The veteran timely appealed this determination to the Board.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  He alleges that a 
back disorder was initially incurred during active service, 
and is currently manifested.

The service medical records reflect that the veteran was seen 
for complaints of a sore back in September 1957.  Post 
service Department of Veterans Affairs (VA) X-rays of the 
lumbar spine dated in November 1998 revealed degenerative 
disk disease of L3-4 with mild spondylosis anteriorly from L1 
through L4.  It was noted that a bullet was present laterally 
projecting anterior to L1-L2 in the lateral view.  A VA 
outpatient treatment record noted that the veteran underwent 
a left L4-5 laminectomy, diskectomy, and foraminotomy on 
February 26, 1999.

The record reflects that the veteran has not been afforded a 
VA medical examination in regard to the alleged back 
disorder, and the record includes no medical evidence of a 
nexus between this disorder and service.

The Board notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
clarify VA's duty assist a claimant in developing all 
evidence/information pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, and certain notification requirements 
when requested information has not been received.  Such duty 
also includes the accomplishment of a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  A claim may be decided without providing 
assistance (such as having the veteran undergo medical 
examination) only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Additionally, the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals, prior to March 1, 1999) (Court) has long held that 
the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Further, this duty 
includes an additional VA examination by a specialist, when 
necessary.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In light of the foregoing, the Board an orthopedic 
examination and opinion as to likely etiology of any current 
back disorder is warranted.  The veteran is hereby notified 
that a failure to report for any scheduled examination, 
without good cause, could well result in the denial of the 
claim.  See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding medical records, particularly to include any 
medical records from pertinent VA facilities.  In this case, 
the claims file includes outpatient treatment records and 
hospitalization records from the University Drive VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania, dated between 
February 1998 to March 1999.  However, the February 1999 
summary of VA hospitalization of the veteran's left L4-5 
laminectomy, diskectomy, and foraminotomy and records 
reflecting any medical examination scheduled/treatment 
obtained beyond March 1999 have not been requested or 
received.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Furthermore, on remand, the RO should not only ensure that 
all requested development has been undertaken, but that all 
development and notification requirements of the Veterans 
Claims Assistance Act of 2000 are complied with.  
Additionally, as there is no longer a legal requirement that 
a claim be "well-grounded" before it can be adjudicated on 
the merits; as such, following completion of all development, 
the RO should adjudicate the claim on the merits.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the University Drive VAMC 
in Pittsburgh, Pennsylvania, including 
the February 1999 summary of VA 
hospitalization of the veteran's left L4-
5 laminectomy, diskectomy, and 
foraminotomy; as well as from any other 
source or facility, private or VA, 
identified by the veteran.  However, if 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative so notified.  The veteran 
is free to submit to the RO any medical 
and/or other evidence in his possession, 
and the RO should provide to him an 
opportunity to do so prior to arranging 
for the veteran to undergo examination.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current lumbar spine disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies (the latter reported in degrees, 
with standard range of motion provided 
for comparison purposes), should be 
conducted, and all clinical findings 
should reported in detail.  Following 
examination of the veteran and review of 
his pertinent medical history, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has disability of the lumbar spine that 
can be attributed to his period of 
service, to include any injuries 
sustained in service or symptomatology 
reported therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  If none of the requested development 
yields a medical opinion demonstrating a 
relationship between the currently 
claimed disorder and the veteran's period 
of military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the claim on appeal, 
on the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
governing VA's duty to assist.  The RO 
must provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the benefits sought by the veteran 
continues to be denied, the RO must 
furnish to him and his representative a 
Supplemental Statement of the Case (SSOC) 
and afford them the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


